        Case 3:17-cv-00108-GPC-MDD Document 848-1 Filed 02/15/19 PageID.88522 Page 1 of 6


            1    THEODORE J. BOUTROUS, JR. (SBN 132099)
                 tboutrous@gibsondunn.com
            2    RICHARD J. DOREN (SBN 124666)
            3    rdoren@gibsondunn.com
                 DANIEL G. SWANSON (SBN 116556)
            4    dswanson@gibsondunn.com
                 MICHELE L. MARYOTT (SBN 191993)
            5    mmaryott@gibsondunn.com
                 JASON C. LO (SBN 219030)
            6    jlo@gibsondunn.com
            7    JENNIFER J. RHO (SBN 254312)
                 jrho@gibsondunn.com
            8    MELISSA PHAN (SBN 266880)
                 mphan@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
          10     Los Angeles, CA 90071
          11     Tel: (213) 229-7000
                 Fax: (213) 229-7520
          12
                 Attorneys for Defendants, Counterclaimants, and
          13     Third-Party Plaintiffs Compal Electronics, Inc.,
                 FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
          14     Pegatron Corporation, and Wistron Corporation
          15     (Additional counsel listed below signature line)
          16                            UNITED STATES DISTRICT COURT
          17                          SOUTHERN DISTRICT OF CALIFORNIA
          18     IN RE:                                      CASE NO. 17-CV-00108-GPC-MDD
          19     QUALCOMM LITIGATION,
                                                             THE CMS’ MOTION IN LIMINE NO.
          20                                                 14 TO EXCLUDE REFERENCES TO,
          21                                                 AND EVIDENCE OF THE ABILITY
                                                             OF THE CMS TO SEEK TREBLE
          22                                                 DAMAGES AND ATTORNEYS’ FEES
          23                                                 AND COSTS

          24                                                 Judge:        Judge Gonzalo P. Curiel
          25                                                 Date:         March 14, 2019
                                                             Time:         1:30 p.m.
          26                                                 Courtroom:    2D
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                          CASE NO. 17-cv-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 848-1 Filed 02/15/19 PageID.88523 Page 2 of 6


            1          Compal Electronics, Inc.; FIH Mobile Ltd.; Hon Hai Precision Industry Co.,
            2    Ltd.; Pegatron Corporation; and Wistron Corporation (collectively, the “CMs”) request
            3    that the Court order Qualcomm not to refer to or introduce any evidence at trial
            4    regarding the CMs’ ability to recover treble damages or attorneys’ fees and costs. Any
            5    such evidence is irrelevant, would improperly interfere with the jury’s fact-finding
            6    role, and would unfairly prejudice the CMs.
            7          The CMs’ entitlement to treble damages is inadmissible in a jury trial. See, e.g.,
            8    In re Exxon Valdez, 229 F.3d 790, 799 (9th Cir. 2000) (“Juries are also not to be told
            9    of statutory caps on damages, or, in antitrust and RICO cases, that damages will
          10     eventually be trebled.” (collecting cases)); Brooks v. Cook, 938 F.2d 1048, 1052 (9th
          11     Cir. 1991) (“An instruction informing the jury of the trebling provision is an invitation
          12     to the jury to negate Congress’ determination that actual damages should be trebled in
          13     order to deter antitrust violations and encourage private enforcement of the antitrust
          14     laws.” (internal quotation marks omitted)); In re Static Random Access Memory
          15     (SRAM) Antitrust Litig., No. 07-md-1819 CW, Dkt. No. 1206, at *6 (N.D. Cal., Dec.
          16     16, 2010), Order on Motions In Limine and for Pre-Trial Preparation (collecting
          17     cases); In re Tableware Antitrust Litig., No. C-04-3514 VRW, 2007 WL 781960, at *3
          18     (N.D. Cal., Mar. 13, 2007) (“In antitrust actions, ‘courts have uniformly concluded that
          19     mentioning treble damages and attorney[ ] fees to the jury is improper.’” (quoting HBE
          20     Leasing Corp. v. Frank, 22 F.3d 41, 46 (2d Cir. 1994)).
          21           The reason for this is twofold. First, such evidence is irrelevant and therefore
          22     inadmissible under Federal Rule of Evidence 402. The function of the jury is to
          23     determine if the defendant is liable and then to assess damages accordingly—without
          24     being influenced by what the defendants will ultimately pay and what the plaintiffs
          25     will ultimately receive. See In re Exxon Valdez, 229 F.3d at 798 (“[A] jury should
          26     assess damages but not determine how much defendants should ‘actually’ pay or how
          27     much plaintiffs should ‘actually’ receive.”); Brooks, 938 F.2d at 1052 (“‘[I]t is not for
          28     the jury to determine the amount of a judgment. Its function is to compute the amount

Gibson, Dunn &
Crutcher LLP                                                 2
                                                                                CASE NO. 17-cv-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 848-1 Filed 02/15/19 PageID.88524 Page 3 of 6


            1    of damages.’” (quoting Pollock & Riley, Inc. v. Pearl Brewing Company, 498 F.2d
            2    1240, 1243 (5th Cir. 1974) (emphasis in original)).
            3          Second, reference to the availability of treble damages could confuse the jury or
            4    result in unfair prejudice, and it is therefore inadmissible under Federal Rule of
            5    Evidence 403. “[T]he fear is that a jury, informed of plaintiff’s right to additional
            6    funds, will view the money as a windfall and take steps to offset it.” Brooks, 938 F.2d
            7    at 1052; see also In re Exxon Valdez, 229 F.3d at 798 (holding that jury should not be
            8    informed of agreements entitling defendant to get back portion of punitive damages
            9    assessed, as “the jury would likely compensate by imposing more damages”).
          10     “Reference to treble damages and attorneys fees is irrelevant to the jury questions of
          11     liability and damages and may tend to confuse or prejudice a jury into reducing its
          12     eventual award, thus frustrating Congress’s goal of deterring improper conduct by
          13     assessing treble damages and attorneys fees.” HBE Leasing Corp., 22 F.3d at 45.
          14           Likewise, the jury should not be informed of the CMs’ potential right to receive
          15     attorneys’ fees. See Brooks, 938 F.2d at 1051 (“In a case where the plaintiff is entitled
          16     to compensatory damages, informing the jury of the plaintiff’s potential right to
          17     receive attorneys’ fees might lead the jury to offset the fees by reducing the damage
          18     award.”); HBE Leasing Corp., 22 F.3d at 46 (collecting cases, and stating that in
          19     antitrust cases especially, “courts have uniformly concluded that mentioning treble
          20     damages and attorneys fees to the jury is improper”); In re Tableware Antitrust Litig.,
          21     No. C-04-3514 VRW, 2007 WL 781960, at *3-4 (“clear precedent” establishes that
          22     mentioning attorneys’ fees to the jury is improper); In re: TFT-LCD (Flat Panel)
          23     Antitrust Litig., MDL No. 1827, Dkt. No. 8298, at *4 (N.D. Cal. July 11, 2013)
          24     (granting motion in limine to exclude reference to treble damages, attorneys’ fees and
          25     costs); In re Static Random Access Memory (SRAM) Antitrust Litig., No. 07-MD-
          26     01819 CW, 2010 WL 10086747, at *2 (N.D. Cal. Dec. 16, 2010).
          27           Accordingly, the Court should exclude references to, and evidence of the ability
          28     of the CMs to seek treble damages and attorneys’ fees and costs.

Gibson, Dunn &
Crutcher LLP                                                 3
                                                                                CASE NO. 17-cv-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 848-1 Filed 02/15/19 PageID.88525 Page 4 of 6


            1
            2
            3
            4    Dated: February 15, 2019   Respectfully submitted,
            5                               By: /s/ Jennifer Rho
            6                                   Theodore R. Boutrous, Jr., SBN 132099,
                                                tboutrous@gibsondunn.com
            7                                   Richard J. Doren, SBN 124666
            8                                   rdoren@gibsondunn.com
                                                Daniel G. Swanson, SBN 116556,
            9                                   dswanson@gibsondunn.com
          10                                    Michele L. Maryott, SBN 191993
                                                mmaryott@gibsondunn.com
          11                                    Jason C. Lo, SBN 219030,
          12                                    jlo@gibsondunn.com
                                                Jennifer J. Rho, SBN 254312,
          13                                    jrho@gibsondunn.com
          14                                    Melissa Phan, SBN 266880,
                                                mphan@gibsondunn.com
          15                                    GIBSON, DUNN & CRUTCHER LLP
          16                                    333 South Grand Avenue
                                                Los Angeles, CA 90071
          17                                    Tel: (213) 229-7000; Fax: (213) 229-7520
          18
                                                 Cynthia E. Richman, DC Bar No. 492089,
          19                                     pro hac vice
          20                                     crichman@gibsondunn.com
                                                 GIBSON, DUNN & CRUTCHER LLP
          21                                     1050 Connecticut Avenue, N.W.
          22                                     Washington, DC 20036
                                                 Tel: (202) 955-8500; Fax: (202) 467-0539
          23
          24                                Attorneys for Defendants, Counterclaimants, and
                                            Third-Party Plaintiffs Compal Electronics, Inc., FIH
          25                                Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
          26                                Pegatron Corporation, and Wistron Corporation
          27
          28                                     Hugh F. Bangasser, pro hac vice
                                                 hugh.bangasser@klgates.com
Gibson, Dunn &
Crutcher LLP                                            4
                                                                          CASE NO. 17-cv-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 848-1 Filed 02/15/19 PageID.88526 Page 5 of 6


            1                                Christopher M. Wyant, pro hac vice
            2                                chris.wyant@klgates.com
                                             J. Timothy Hobbs, pro hac vice
            3                                tim.hobbs@klgates.com
            4                                K&L GATES LLP
                                             925 Fourth Avenue, Suite 2900
            5                                Seattle, Washington 98104
            6                                Tel: (206) 623-7580; Fax: (206) 370-6371
            7                                Caitlin C. Blanche, SBN 254109,
            8                                caitlin.blanche@klgates.com
                                             K&L GATES LLP
            9                                1 Park Plaza Twelfth Floor
          10                                 Irvine, CA 92614
                                             Tel: (949) 253-0900; Fax: (949) 253-0902
          11
          12                            Attorneys for Defendant, Counterclaimant, and
                                        Third-Party Plaintiff Wistron Corporation
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                        5
                                                                     CASE NO. 17-cv-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 848-1 Filed 02/15/19 PageID.88527 Page 6 of 6


            1                               CERTIFICATE OF SERVICE
            2          The undersigned hereby certifies that a true and correct copy of the above and
            3    foregoing document has been served on February 15, 2019, to all counsel of record
            4    who are deemed to have consented to electronic service via the Court’s CM/ECF
            5    system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
            6    mail, facsimile and/or overnight delivery.
            7          Executed on February 15, 2019.
            8
                                                              /s/ Jennifer Rho
            9                                                 Jennifer Rho
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                   6
                                                                                 CASE NO. 17-cv-00108-GPC-MDD
